MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                          FILED
regarded as precedent or cited before any                            Dec 31 2018, 11:20 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
David L. Joley                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General

                                                        Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Chelsea Madden,                                         December 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1737
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        02D05-1712-F5-348



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018             Page 1 of 7
                                             Case Summary
[1]   Chelsea Madden appeals her convictions, following a jury trial, for level 5

      felony neglect of a dependent and class A misdemeanor domestic battery. She

      asserts that the trial court abused its discretion in instructing the jury and that

      the State presented insufficient evidence to support her neglect of a dependent

      conviction. Concluding that she has waived her claim of instructional error and

      further finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   Madden married Roberto Calvillo in June 2016, and she filed for divorce in

      2017. Madden was awarded provisional custody of the couple’s minor child,

      D.M., in December 2017. At that time, although Madden and Calvillo still had

      an on-again-off-again relationship, Madden was primarily living with her

      boyfriend, Jason Zent, and D.M. was living with Calvillo. On December 3,

      2017, Madden and Calvillo had a telephone conversation about their

      relationship, and Madden expressed her desire to reconcile with Calvillo. The

      pair arranged that Madden would come to Calvillo’s home to spend time with

      him and three-year-old D.M.


[3]   Madden arrived at Calvillo’s house, Calvillo let her in, and she began to play

      with D.M. Shortly thereafter, Madden grabbed D.M. and ran out of the house.

      Calvillo chased after Madden and took D.M. from her and turned to go back

      into the house. Madden pushed Calvillo in the back, causing him to lose his

      balance and fall. Both Calvillo and D.M. hit the ground. As Calvillo stood up


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018   Page 2 of 7
      and walked back inside, Madden continued to punch him in the back. As a

      result of the fall, both of Calvillo’s knees were scratched, his hand and elbow

      were swollen, and he had pain in his lower back. D.M. suffered a cut to his

      head. Calvillo called 911 to report the incident.


[4]   Because D.M. was vomiting the following day, Calvillo took him to the doctor.

      A CT scan revealed no injuries to the skull bones, or intracranially. D.M. was

      diagnosed as having an abrasion to the left side of his scalp and a small

      hematoma on the back of the right side of his head.


[5]   The State charged Madden with level 5 felony neglect of a dependent and class

      A misdemeanor domestic battery. Following a trial, the jury found Madden

      guilty of both charges. The trial court sentenced Madden to an aggregate term

      of five years, with two years suspended to probation. This appeal ensued.


                                     Discussion and Decision

        Section 1 – Madden has waived her claim that the trial court
                abused its discretion in instructing the jury.
[6]   Madden first asserts that the trial court abused its discretion in instructing the

      jury. “Generally, jury instructions are within the sole discretion of the trial

      court, and we will reverse the trial court’s decision only for an abuse of that

      discretion.” Harris v. State, 884 N.E.2d 399, 402 (Ind. Ct. App. 2008), trans.

      denied. “Jury instructions are to be considered as a whole and in reference to

      each other, and we will not reverse the trial court’s decision as an abuse of

      discretion unless the instructions as a whole mislead the jury as to the law of the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018   Page 3 of 7
      case.” Id. (quoting Brown v. State, 830 N.E.2d 956, 966 (Ind. Ct. App. 2005)).

      “To be entitled to a reversal, the defendant must affirmatively show that the

      erroneous instruction prejudiced his substantial rights.” Id.


[7]   Prior to the start of trial, the State tendered the following instruction:


               A person having the care, custody, or control of any child need
               not have specific intent to commit the crime of neglect of a
               dependent, but allowing an act inconsistent with the dependent’s
               well-being to be committed will support a conviction for neglect
               of a dependent.


      Appellant’s App. Vol. 2 at 19. At the conclusion of trial, Madden objected to

      the above instruction alleging that the Indiana pattern jury instruction on

      neglect of a dependent, which also was tendered to the court, “sufficiently

      covers the elements” and therefore this instruction “would tend to confuse the

      jury.” Tr. Vol. 2 at 203. The trial court overruled Madden’s objection and gave

      the instruction.1


[8]   On appeal, Madden now argues that the above instruction is an incorrect

      statement of the law and invaded the province of the jury. Madden has waived

      these claims because she did not object on these bases at trial. It is well settled

      that an objection to a jury instruction at trial “must be sufficiently clear and




      1
       The trial court also gave the pattern jury instruction regarding the elements of level 5 felony neglect of a
      dependent. Appellant’s App. Vol. 2 at 36. Moreover, the trial court instructed the jury on the definitions of
      knowingly and intentionally, id. at 42, and further instructed that “in construing any single instruction you
      should consider it with all other instructions given.” Id. at 34.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018                  Page 4 of 7
       specific to inform the trial court of the claimed error, identifying both the

       claimed objectionable matter and the grounds for the objection.” Phillips v. State,

       22 N.E.3d 749, 762 (Ind. Ct. App. 2014) (quoting Childers v. State, 719 N.E.2d

       1227, 1231 (Ind. 1999)), trans. denied. “In fact, Indiana Trial Rule 51(C)

       requires the parties to identify the specific objection to the instruction in part to

       provide the trial court the opportunity to correct an instructional error, if any.”

       Id. Here, Madden raises wholly different grounds of instructional error than

       she did at trial. An argument is waived where the appellant presents one

       argument at trial and raises a different argument on appeal. Id. Accordingly,

       her claim of instructional error is waived, and we decline to address it.


       Section 3 – Sufficient evidence supports Madden’s neglect of a
                            dependent conviction.
[9]    Madden next contends that the State presented insufficient evidence to support

       her neglect of a dependent conviction. When reviewing a claim of insufficient

       evidence, we neither reweigh the evidence nor assess witness credibility. Bell v.

       State, 31 N.E.3d 495, 499 (Ind. 2015). We look to the evidence and reasonable

       inferences drawn therefrom that support the conviction, and will affirm if there

       is probative evidence from which a reasonable factfinder could have found the

       defendant guilty beyond a reasonable doubt. Id. In short, if the testimony

       believed by the trier of fact is enough to support the conviction, then the

       reviewing court will not disturb it. Id. at 500.


[10]   Indiana Code Section 35-46-1-4(a) provides in relevant part that a “person

       having the care of a dependent, whether assumed voluntarily or because of legal
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018   Page 5 of 7
       obligation, who knowingly or intentionally: (1) places the dependent in a

       situation that endangers the dependent’s life or health; commits neglect of a

       dependent[.]” The offense is a level 5 felony if it results in bodily injury. Ind.

       Code § 35-46-1-4(b)(1). A parent is charged with an affirmative duty to care for

       his or her child. Lush v. State, 783 N.E.2d 1191, 1197 (Ind. Ct. App. 2003).

       Both action and inaction can place a child in an undesirable position by

       inadequate performance of the affirmative duty of reasonable care. McMichael

       v. State, 471 N.E.2d 726, 732 n.2 (Ind. Ct. App. 1984).


[11]   Here, the State presented sufficient evidence to support the conviction. The

       evidence shows that Madden was legally obligated to care for D.M., in that she

       is D.M.’s mother and she had even been awarded provisional custody of D.M.

       The evidence shows that she went to the home where D.M. had been staying

       with his father, and after playing with him for a bit, grabbed him and took him

       out of the house without warning. To make matters worse, when Calvillo

       prevented her from leaving with D.M. in this manner, Madden was the one

       who placed her child in an undesirable position and caused his injuries when

       she pushed Calvillo in the back, causing both Calvillo and D.M. to fall and hit

       the ground.


[12]   Without citation to authority, Madden simply argues that the State presented

       insufficient evidence that she had “the care, custody and control” of D.M. at

       the time he was actually injured because it was Calvillo, and not her, who was

       physically holding D.M. when he fell and was injured. Appellant’s Br. at 18.

       This argument is unavailing. There is ample evidence that Madden placed

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018   Page 6 of 7
       D.M., a child that she had an affirmative duty to care for, in a situation that

       endangered his health and resulted in bodily injury. Sufficient evidence

       supports her conviction, and we affirm it.


[13]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1737 | December 31, 2018   Page 7 of 7